DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, corresponding to Claims 1-14, in the reply filed on February 28, 2022 is acknowledged.  The traversal is on the ground that the multiple groups can be searched and examined together without undue burden.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search, e.g., searching different classes and subclasses and electronic resources, and employing different search strategies or search queries.
The requirement is still deemed proper and is therefore made FINAL.  Claims 15-17 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,677,027 to Masuda et al. (“Masuda”).
With regard to Claims 1, 11, 13, and 14, Masuda discloses a sound insulating structure used on an automobile floor panel that includes a nonwoven fabric layer comprising a first fiber and a second fiber.  See, e.g., Abstract, entire document.  The first fiber of Masuda satisfies the two claim limitations of “a hollow fiber” and “a base fiber” because Masuda discloses the first fiber is eccentric conjugated fibers in the form of “a fiber mixture comprising a first conjugated fiber portion having an inside which is free of a hollow space(s) and a second conjugated fiber portion which has an inside having a hollow space(s).”  Column 4, lines 14-18.  The second fiber of Masuda satisfies the claim limitation of “a low-melting-point composite fiber” because Masuda discloses the second fiber is a core/sheath conjugate fiber wherein the sheath has a lower melting point to provide bonding under heat treatment.  Column 4, lines 45-59.  With regard to Claim 2, Masuda provides examples wherein the base fiber is present in an amount of 40%, the hollow fiber is present in an amount of 20%, and the composite binder fiber is present in an amount of 40%.  See, e.g., Examples 4, 9, and 14.  With regard to Claims 6 and 8, Masuda discloses the base fiber or the hollow fiber comprises polyester, such as polyethylene terephthalate.  Column 3, lines 46-61; see also column 6, lines 29-30.  With regard to Claim 7, Masuda discloses the composite binder fiber has a lower melting point co-PET as the sheath and regular PET as the core.  Column 4, lines 45-49.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda.
With regard to Claim 4, Masuda discloses that the composite binder fiber has a melting point of 170 degrees C. and a fiber length of 51 mm.  Column 6, lines 39-42.  With regard to composite binder fiber fineness, Masuda teaches that a suitable range is 1.5 to 15 denier.  Column 4, lines 22-25.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a composite binder fiber fineness in the range of 3 to 5 denier since Masuda teaches that such a fineness falls well within their disclosed embodiment, and because in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 (CCPA 1976).  With regard to Claim 5, Masuda discloses the base fiber has a length of 51 mm.  Column 6, lines 35-37.  With regard to baser fiber fineness, Masuda teaches that a suitable range is 1.5 to 40 denier.  Column 4, lines 22-25.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a base fiber fineness in the range of 5 to 15 denier since Masuda teaches that such a fineness falls well within their disclosed embodiment, and because in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 (CCPA 1976).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Korean Patent No. 10-0906888 (an English translation obtained from the European Patent Office website is provided herewith) (“the ‘888 Publication”) and U.S. Patent Application Publication No. 2019/0156810 to Inagaki (“Inagaki”).
See, e.g., page 1, entire document.  The ‘888 Publication teaches that a suitable hollow ratio for polyester fiber falls within the range of 15% to 34%.  Page 2.  Inagaki is also related to fiber materials useful for sound absorption and insulation.  See, e.g., Abstract, entire document.  Inagaki teaches that suitable crimp rate for hollow fiber falls within the range of 8 to 14 crimps per inch.  Paragraph [0055].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the hollow fiber disclosed by Masuda with a hollow core ratio of 25% to 29% and a crimp ratio of 8 to 10 crimps per inch, since such parameters are established in the art of sound absorption articles having hollow fibers as proper for achieving sound absorption by the ‘888 Publication and Inagaki, and because in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 (CCPA 1976).  With regard to bulkiness, it is the Office’s position that such a parameter would be inherent to the hollow fiber taught by the combination of Masuda with the ‘888 Publication and Inagaki.  Support for the presumption is found because such a fiber would have similar physical properties of length, diameter, crimp rate, and hollow core ratio, and therefore, the resulting physical property of bulkiness of the fiber would also be similar.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).

Claims 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of U.S. Patent Application Publication No. 2019/0271104 to Mason et al. (“Mason”).
With regard to Claim 9, Masuda does not disclose the hollow fiber, composite binder fiber, or the base fiber is arranged perpendicular to a planar direction.  Nonetheless, such a feature is well known in the art.  Mason is also related to fibrous substrates useful in sound absorption applications.  See, e.g., Abstract, entire document.  Mason teaches that a nonwoven fabric can be formed with the fibers being oriented in the vertical or z-axis direction of the fabric.  Paragraph [0041].  Mason teaches that such a modification provides improved resiliency, compression resistance, and recovery.  Paragraph [0044].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to arrange one or more of the fibers disclosed by Masuda in vertical direction of the plane of the fabric in order to provide improved resiliency, compression resistance, and recovery, as shown to be known by Mason.  With regard to Claim 10, although Masuda does not disclose noise reduction coefficient of 0.799, sound insulation coefficient of 18% to 22%, and power-based noise reduction of 43 to 44 dB, it is reasonable to presume that such properties would be inherent to the material taught by the combination of Masuda with Mason.  Support for the presumption is found because Masuda teaches a similar combination of base fiber, composite binder fiber, and hollow fiber, and because Mason teaches that orientation of such fibers in a vertical direction provides improved properties.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  With regard to Claim 12, although Masuda does not disclose the noise reduction coefficient of 0.950 to 1.100 when placed into a sound insulation pad, it is reasonable to presume that such a property would be inherent to the material in an absorption and insulation pad as taught by the combination of Masuda with Mason.  Support for the presumption is found because Masuda teaches a similar combination of base fiber, composite binder fiber, and hollow fiber, and because Mason teaches that orientation of such fibers in a vertical direction provides improved properties.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 18-20 of copending Application No. 17/114,253 (“the ‘253 Application”). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘253 Application also claims a sound absorption material comprising a fibrous substrate having a combination of a base fiber, a binder fiber, and a hollow fiber, wherein the each of the fibers comprise polyester resin.  The dependent claims of the ‘253 Application further recite similar limitations with relation to the narrowing aspects of each of the fibers in the sound absorbing material.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789